Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
The claim is rejected on the ground of nonstatutory double patenting of the claim in United States Patent No. 10740858.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is anticipated by the claims in United States Patent No. 10740858. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With respect to 35 USC 101, the claims 24-37 are considered to be reciting a method of organizing human activities, which is managing the performance of evidence collection. However, when one gets to the 2nd prong of step 2A to consider the additional elements of the claim, it is found that the claims have been integrated into a practical application and are therefore not “directed to” an abstract idea. The additional elements of booting, by the forensic investigation application at the mobile device, the target device over a data communication link between the mobile device and the target device using an operating system stored in a memory at the mobile device such that the target device is executing the operating system on the target device from a memory address in the memory of the mobile device over the data communication link, and the operating system executing from the memory address of the memory of the mobile device on the target device executes the forensic investigation application at the mobile device to search the target device without user involvement; parsing, by the forensic investigation application executing at the mobile device, the digital search warrant to identify the search parameter to use on the target device, the search parameter of the digital search warrant including a keyword or a file extension identifying a type of file; searching, by the forensic investigation application at the mobile device, files at the target device over the data communications link between the mobile device and the target device to identify a set of files on the target device that include the keyword of the search parameter or are the type of file specified by the file extension in the digital search warrant and retrieving, from the target device, the set of files that include the search parameter without modifying the state of the target device, wherein the retrieving is done by the forensic Attorney DocketCustomer ID. 109422 OPEN6490-2Serial No. 16/921,203 4investigation application executing at the mobile 
With regard to the prior art rejection, the closest prior art of record does not teach or suggest the totality of the claimed invention. The closest prior art of record is as follows:
Utah e-warrants describes a method for using creating and using electronic warrants utilizing a web server. Officers are able to make warrant requests and submit those requests to a list of judges. Adelstein describes a system and method for acquiring and analyzing computer forensic evidence relating to a target computer. Frecks, JR describes a system and method for digital forensic triage by coupling a mobile device and a computer to search memory modules of the computer, based on keywords, in a read only mode. 
Specifically, the prior art of record does not teach or suggest booting, by the forensic investigation application at the mobile device, the target device over a data communication link between the mobile device and the target device using an operating system stored in a memory at the mobile device such that the target device is executing the operating system on the target device from a memory address in the memory of the mobile device over the data communication link and the execution of the operating system from the memory address of the memory of the mobile device on the target device causes the forensic investigation application executing at the mobile device to search the target device without user involvement. Therefore, a prima facie case of obviousness cannot be established.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689